DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Terven et al. (US Patent No. 10,827,116 B1) in view of Liu (US Patent No. 9,230,326 B1).
In considering claim 1, Terven et al. discloses all the claimed subject matter, note 1) the claimed detecting patterns in the area, wherein location of the patterns are pre-determined, wherein shape of the patterns are pre-determined, wherein the patterns are configured to contain encoded coordinate information, wherein the patterns are configured to be detected by optical or infrared means is met by detecting feature points on the object wherein feature points are configured to be self-recognizable with pre-determined shapes (one of feature points is person’s head, and the position information of the same feature points is X and Y coordinates within an image) (Figs. 1-3, col. 3, lines 5-50 and col. 4, line 26 to col. 5, line 53), 2) the claimed capturing a first set of one or more images of the patterns by a first one of the plurality of cameras and a second set of one or more images of the patterns by a second one of the plurality of cameras is met by the step 120 which captures a first set and a second set of one or more images of the features points of the object of the plurality of cameras (Fig. 1, col. 4, lines 26-52), 3) the claimed decoding the encoded coordinate information is met by the position information of the same feature points is X and Y coordinates within an image (Figs. 1-3, col. 3, lines 5-50 and col. 4, line 26 to col. 5, line 53), and 4) the claimed calibrating the first one of the plurality of cameras and the second one of the plurality of cameras by matching same pattern between the first set of one or more images of the object and the second set of one or more images and utilizing the encoded coordinate information that was decoded is met by the step 125 which calibrates the first one and the second one of the plurality of cameras by matching same feature points image of the object at same time stamp (Figs. 1 and 4, col. 4, lines 26-52 and col. 5, line 54 to col. 6, line 31). 
However, Terven et al. explicitly does not disclose the claimed wherein color of the patterns are pre-determined.
Liu teaches that among the features present in the design are calibration features, these are the individual features in a calibration plate's design whose characteristics can be readily measured (for example, the feature's position, size, color, etc.), and whose intended characteristics by the nominal design are known precisely (col. 1, lines 26-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detection step as taught by Liu into Terven et al.’s system in order to accurately detect the feature points of the object in images.
In considering claim 2, the claimed wherein the plurality of cameras are configured to move is met by the cameras 415, 420 which configure to move (Fig. 4, col. 5, line 54 to col. 6, line 31 of Terven et al.).
In considering claim 3, the claimed wherein a neural network is configured to match and identify the at least one feature points is met by the neural network (Fig. 3, col. 5, lines 21-53 of Terven et al.).
In considering claim 4, the claimed further comprising: recalibrating a subset of the plurality of cameras after a time period or when any of the re-projection errors exceeds a certain value is met by the recalibrating (col. 5, lines 1-20 of Terven et al.) or re-projection errors (col. 6, lines 11-31 of Terven et al.).
4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Terven et al. (US Patent No. 10,827,116 B1) in view of Liu (US Patent No. 9,230,326 B1) and further in view of Maddock et al. (US Patent No. 9,091,662 B1).
In considering claim 5, the combination of Terven et al. and Liu disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein wherein translucent stickers covered with some infrared ink to mark the patterns. Maddock et al. teaches that alternatively, as shown in FIG. 4, an exemplary flag 410 can include a pattern or other fiducial 420 that consists of transparent and translucent segments 430, 440 that are surrounded by an opaque surface 450,…such a pattern can allow the validation procedure to determine illumination intensity as well as a variety of other calibration parameters (Figs. 4-5, col. 6, line 39 to col. 7, line 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light pattern image as taught by Maddock et al. into the combination of Terven et al. and Liu’s system since its merely selecting available patterns.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Uchiyama et al. (US Patent No. 10,515,459 B2) disclose image processing apparatus for processing images captured by a plurality of imaging units, image processing method, and storage medium storing program therefor.
	Lin et al. (US Patent No. 9,749,621 B2) disclose calibration plate for calibrating a plurality of image capturing devices and method for calibrating a plurality of image capturing devices.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 7, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422